354 S.W.3d 247 (2011)
Vera Mae WHITESIDE, Respondent,
v.
Terry A. DUTTON, and David Renck, Appellants.
No. ED 95785.
Missouri Court of Appeals, Eastern District, Northern Division.
November 8, 2011.
Application for Transfer to Supreme Court Denied December 12, 2011.
Terry A. Dutton, David Renck, Labelle, MO, Acting pro se.
Sara Lynne Chamberlain, Kirksville, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., GARY M. GAERTNER, JR., J. and ROBERT M. CLAYTON, J.

ORDER
PER CURIAM.
Appellants Terry Dutton and David Renck appeal from the trial court's judgment in favor of Respondent Vera Whiteside (Whiteside) in an action to quiet title to a strip of land between their properties. Appellants allege there was insufficient evidence that Whiteside's possession of the disputed property satisfied the elements of adverse possession. Appellants also allege that the trial court erred in allowing hearsay testimony, although Appellants did not preserve this error because they did not timely object at trial to the alleged hearsay evidence. Because the record contains sufficient evidence to support the trial court's judgment, and because the admission of the alleged hearsay statements did not create manifest injustice, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).